Title: From John Adams to William Jones, 23 June 1813
From: Adams, John
To: Jones, William



Sir
Quincy June 23rd. 1813

I am requested to enclose to you a letter from John Kingman Junior to me of the 16th instant.
Of my own knowledge I can say nothing but that the young man appears intelligent; that he belongs to one of the few towns, in this State which are attached to the present national Administration, and not hostile to the war. All the gentlemen by whom he says he has been recommended, I presume are in sentiment with the town. He is about 20 or 21, By putting his name on the list of Candidates, you will oblige your humble Servant

John Adams